ORDER TO SHOW CAUSE
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule 1:20-11, recommending that DENNIS D. JOY of PATERSON, who was admitted to the bar of this State in 1974, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that DENNIS D. JOY is suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by DENNIS D. JOY pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
It is ORDERED that DENNIS D. JOY show cause before this Court on June 3, 1997, at 2:00 p.m., Supreme Court courtroom, Hughes Justice Complex, Trenton, why he should not be temporarily suspended from practice and why the Court should not take such other action as it deems appropriate; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his designee, present this matter to the Court; and it is further
ORDERED that DENNIS D. JOY be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.